SUPREME COURT
OF
NEVADA

CLERK’S ORDER
(Or (947 ef

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

SHANDA NICOLIE BRUMBY, N/K/A | No. 85533
SHANDA NICOLE ARMSTRONG,

Appellant, fa | = )

Vs.
JANAE S. BRUMBY, NOV 16 2022
Respondent.

 

ORDER DISMISSING APPEAL

This appeal was docketed on October 21, 2022, without
payment of the requisite filing fee. See NRAP 3(e). That same day, this
court issued a notice directing appellant to pay the required filing fee or
demonstrate compliance with NRAP 24 within 14 days. The notice advised
that failure to comply would result in the dismissal of this appeal. To date,
appellant has not paid the filing fee or otherwise responded to this court’s
notice. Accordingly, this appea! is dismissed. See NRAP 3(a)(2).

It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

Sa \
BY: Jay DAT ou ke

cc: Hon. Bill Henderson, District Judge, Family Court Division
Shanda Nicole Brumby
Janae S. Brumby
Kighth District Court Clerk

22- DO\O'/